      Case 6:20-cv-00166-ADA-JCM Document 1 Filed 03/03/20 Page 1 of 17




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 118560

                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION



 Yalitza Senquiz, individually and on behalf of all others
 similarly situated,                                             Docket No:

                                          Plaintiff,             CLASS ACTION COMPLAINT

                              vs.
                                                                 JURY TRIAL DEMANDED
 Paramount Recovery Systems, L.P.,

                                          Defendant.


       Yalitza Senquiz, individually and on behalf of all others similarly situated (hereinafter
referred to as “Plaintiff”), by and through the undersigned counsel, complains, states and alleges
against Paramount Recovery Systems, L.P. (hereinafter referred to as “Defendant”), as follows:


                                        INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq. (the “FDCPA”).


                                 JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d).
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.


                                                  1
      Case 6:20-cv-00166-ADA-JCM Document 1 Filed 03/03/20 Page 2 of 17




          4.    At all relevant times, Defendant conducted business within the State of Texas.


                                               PARTIES
          5.    Plaintiff Yalitza Senquiz is an individual who is a citizen of the State of Connecticut
residing in New Haven County, Connecticut.
          6.    Plaintiff is a natural person allegedly obligated to pay a debt.
          7.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          8.    On information and belief, Defendant Paramount Recovery Systems, L.P., is a
Texas Limited Liability Partnership with a principal place of business in Mclennan County, Texas.
          9.    Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          10.   Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
          11.   The principal purpose of Defendant's business is the collection of such debts.
          12.   Defendant uses the mails in its debt collection business.
          13.   Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                         ALLEGATIONS SPECIFIC TO PLAINTIFF
          14.   Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
          15.   The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
          16.   The alleged Debt does not arise from any business enterprise of Plaintiff.
          17.   The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
          18.   At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
          19.   At the time the alleged Debt was assigned or otherwise transferred to Defendant for
collection, the alleged Debt was in default.
          20.   In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letter (“the
Letter”) dated August 9, 2019. (A true and accurate copy is annexed hereto as “Exhibit 1.”)
          21.   The Letter conveyed information regarding the alleged Debt.



                                                   2
       Case 6:20-cv-00166-ADA-JCM Document 1 Filed 03/03/20 Page 3 of 17




       22.     The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
       23.     The Letter was the initial written communication Plaintiff received from Defendant
concerning the alleged Debt.
       24.     The Letter was received and read by Plaintiff.
       25.     15 U.S.C. § 1692g protects Plaintiff's concrete interests. Plaintiff has the interest
and right to receive a clear, accurate and unambiguous validation notice, which allows a consumer
to confirm that he or she owes the debt sought to be collected by the debt collector. As set forth
herein, Defendant deprived Plaintiff of this right.
       26.     15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
       27.     The deprivation of Plaintiff's rights will be redressed by a favorable decision herein.

                                         FIRST COUNT
                               Violation of 15 U.S.C. § 1692g(a)(1)
       28.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       29.     15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
       30.     As relevant here, 15 U.S.C. § 1692g(a)(1) requires the written notice provide “the
amount of the debt.”
       31.     To comply with 15 U.S.C. § 1692g(a)(1), a statement of “the amount of the debt”
must accurately convey, from the perspective of the least sophisticated consumer, the actual
amount of the debt.
       32.     A statement of “the amount of the debt,” when the debt is not owed at all by the
consumer, violates 15 U.S.C. § 1692g(a)(1).
       33.     The Letter claims that Plaintiff owes $1,071.00.
       34.     Plaintiff did not owe $1,071.00.
       35.     Plaintiff did not owe any money at all to the entity on whose behalf Defendant was
seeking to collect.
       36.     Defendant's statement of the amount of the alleged Debt, when Plaintiff did not owe


                                                  3
       Case 6:20-cv-00166-ADA-JCM Document 1 Filed 03/03/20 Page 4 of 17




any money at all to the entity on whose behalf Defendant was seeking to collect, violates 15 U.S.C.
§ 1692g(a)(1).
        37.      For the foregoing reasons, Defendant violated 15 U.S.C. § 1692g(a)(1) and is liable
to Plaintiff therefor.

                                        SECOND COUNT
                   Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
        38.      Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        39.      15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
        40.      An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation made in connection with the collection of
any debt, in violation of 15 U.S.C. § 1692e.
        41.      An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a deceptive representation made in connection with the collection
of any debt, in violation of 15 U.S.C. § 1692e.
        42.      An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a misleading representation made in connection with the collection
of any debt, in violation of 15 U.S.C. § 1692e.
        43.      15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,
or legal status of any debt.
        44.      An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation of the character of the debt, in violation of
15 U.S.C. § 1692e(2)(A).
        45.      An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation of the amount of the debt, in violation of 15
U.S.C. § 1692e(2)(A).
        46.      An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation of the legal status of the debt, in violation of
15 U.S.C. § 1692e(2)(A).
        47.      15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.


                                                   4
       Case 6:20-cv-00166-ADA-JCM Document 1 Filed 03/03/20 Page 5 of 17




       48.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation made in an attempt to collect the debt in
violation of 15 U.S.C. § 1692e(10).
       49.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a deceptive means used in an attempt to collect the debt in violation
of 15 U.S.C. § 1692e(10).
       50.     The Letter alleges that Plaintiff owed $1,071.00.
       51.     Plaintiff did not owe $1,071.00.
       52.     Plaintiff did not owe any money at all to the entity on whose behalf Defendant was
seeking to collect.
       53.     Defendant's allegation that Plaintiff owed $1,071.00, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a false
representation made by Defendant in connection with Defendant's collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.
       54.     Defendant's allegation that Plaintiff owed $1,071.00, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a deceptive
representation made by Defendant in connection with Defendant's collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.
       55.     Defendant's allegation that Plaintiff owed $1,071.00, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a misleading
representation made by Defendant in connection with Defendant's collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.
       56.     Defendant's allegation that Plaintiff owed $1,071.00, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a false
representation of the character of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
       57.     Defendant's allegation that Plaintiff owed $1,071.00, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a false
representation of the amount of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
       58.     Defendant's allegation that Plaintiff owed $1,071.00, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a false
representation of the legal status of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).



                                                  5
      Case 6:20-cv-00166-ADA-JCM Document 1 Filed 03/03/20 Page 6 of 17




       59.     Defendant's allegation that Plaintiff owed $1,071.00, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a false
representation made in an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
       60.     Defendant's allegation that Plaintiff owed $1,071.00, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendant was seeking to collect, is a deceptive
means used in an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
       61.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and is liable to Plaintiff therefor.

                                        THIRD COUNT
                               Violation of 15 U.S.C. § 1692g(a)(2)
       62.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       63.     15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
       64.     As relevant here, 15 U.S.C. § 1692g(a)(2) requires the written notice provide “the
name of the creditor to whom the debt is owed.”
       65.     To comply with 15 U.S.C. § 1692g(a)(2), the written notice must accurately state
“the name of the creditor to whom the debt is owed.”
       66.     A statement of “the name of the creditor to whom the debt is owed,” when the
consumer does not any money at all to the stated entity, violates 15 U.S.C. § 1692g(a)(2).
       67.     The Letter claims the name of the creditor to whom the alleged Debt is owed is
Cascade Capital LLC.
       68.     Plaintiff did not owe the alleged Debt to Cascade Capital LLC.
       69.     Cascade Capital LLC never offered to extend credit to Plaintiff.
       70.     Cascade Capital LLC never extended credit to Plaintiff.
       71.     Plaintiff was never involved in any transaction with Cascade Capital LLC.
       72.     Plaintiff never entered into any contract with Cascade Capital LLC.
       73.     Plaintiff never did any business with Cascade Capital LLC.
       74.     Plaintiff was never indebted to Cascade Capital LLC.
       75.     Cascade Capital LLC is a stranger to Plaintiff.


                                                     6
       Case 6:20-cv-00166-ADA-JCM Document 1 Filed 03/03/20 Page 7 of 17




        76.     Defendant's statement that Cascade Capital LLC is “the name of the creditor to
whom the debt is owed,” when Cascade Capital LLC is not the name of the creditor to whom the
alleged Debt is owed, violates 15 U.S.C. § 1692g(a)(2).
        77.     For the foregoing reasons, Defendant violated 15 U.S.C. § 1692g(a)(2) and is liable
to Plaintiff therefor.

                                      FOURTH COUNT
                  Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
        78.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        79.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
        80.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
        81.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a deceptive representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
        82.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a misleading representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
        83.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,
or legal status of any debt.
        84.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation of the character
of the debt, in violation of 15 U.S.C. § 1692e(2)(A).
        85.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation of the amount
of the debt, in violation of 15 U.S.C. § 1692e(2)(A).
        86.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation of the legal status
of the debt, in violation of 15 U.S.C. § 1692e(2)(A).




                                                  7
      Case 6:20-cv-00166-ADA-JCM Document 1 Filed 03/03/20 Page 8 of 17




       87.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
       88.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation made in an
attempt to collect the debt in violation of 15 U.S.C. § 1692e(10).
       89.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a deceptive means used in an attempt
to collect the debt in violation of 15 U.S.C. § 1692e(10).
       90.     The Letter claims that Plaintiff owes a debt to Cascade Capital LLC.
       91.     Plaintiff did not owe a debt to Cascade Capital LLC.
       92.     Cascade Capital LLC never offered to extend credit to Plaintiff.
       93.     Cascade Capital LLC never extended credit to Plaintiff.
       94.     Plaintiff was never involved in any transaction with Cascade Capital LLC.
       95.     Plaintiff never entered into any contract with Cascade Capital LLC.
       96.     Plaintiff never did any business with Cascade Capital LLC.
       97.     Plaintiff was never indebted to Cascade Capital LLC.
       98.     Cascade Capital LLC is a stranger to Plaintiff.
       99.     Defendant's allegation that Plaintiff owed a debt to Cascade Capital LLC, when
Plaintiff did not owe a debt to Cascade Capital LLC, is a false representation made by Defendant
in connection with Defendant's collection of the alleged Debt, in violation of 15 U.S.C. § 1692e.
       100.    Defendant's allegation that Plaintiff owed a debt to Cascade Capital LLC, when
Plaintiff did not owe a debt to Cascade Capital LLC, is a deceptive representation made by
Defendant in connection with Defendant's collection of the alleged Debt, in violation of 15 U.S.C.
§ 1692e.
       101.    Defendant's allegation that Plaintiff owed a debt to Cascade Capital LLC, when
Plaintiff did not owe a debt to Cascade Capital LLC, is a misleading representation made by
Defendant in connection with Defendant's collection of the alleged Debt, in violation of 15 U.S.C.
§ 1692e.
       102.    Defendant's allegation that Plaintiff owed a debt to Cascade Capital LLC, when
Plaintiff did not owe a debt to Cascade Capital LLC, is a false representation of the character of
the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).



                                                   8
       Case 6:20-cv-00166-ADA-JCM Document 1 Filed 03/03/20 Page 9 of 17




        103.    Defendant's allegation that Plaintiff owed a debt to Cascade Capital LLC, when
Plaintiff did not owe a debt to Cascade Capital LLC, is a false representation of the amount of the
alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        104.    Defendant's allegation that Plaintiff owed a debt to Cascade Capital LLC, when
Plaintiff did not owe a debt to Cascade Capital LLC, is a false representation of the legal status of
the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        105.    Defendant's allegation that Plaintiff owed a debt to Cascade Capital LLC, when
Plaintiff did not owe a debt to Cascade Capital LLC, is a false representation made in an attempt
to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
        106.    Defendant's allegation that Plaintiff owed a debt to Cascade Capital LLC, when
Plaintiff did not owe a debt to Cascade Capital LLC, is a deceptive means used in an attempt to
collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
        107.    Defendant's demand that Plaintiff make payment for a debt that she does not owe
is a false representation made to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).
        108.    Defendant's request that Plaintiff make payment for a debt that she does not owe is
a deceptive means used to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).
        109.    For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and is liable to Plaintiff therefor.

                                       FIFTH COUNT
                   Violations of 15 U.S.C. §§ 1692g(b), 1692e and 1692e(10)
        110.    Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        111.    15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
        112.    15 U.S.C. § 1692g(a)(3) provides that the written notice must contain a statement
that unless the consumer, within thirty days after receipt of the notice, disputes the validity of the
debt, or any portion thereof, the debt will be assumed to be valid by the debt collector.




                                                     9
        Case 6:20-cv-00166-ADA-JCM Document 1 Filed 03/03/20 Page 10 of 17




         113.   15 U.S.C. § 1692g(a)(4) provides that the written notice must contain a statement
that if the consumer notifies the debt collector in writing within the thirty-day period that the debt,
or any portion thereof, is disputed, the debt collector will obtain verification of the debt or a copy
of a judgment against the consumer and a copy of such verification or judgment will be mailed to
the consumer by the debt collector.
         114.   In order to be entitled to obtain verification of the debt or a copy of a judgment
against the consumer, the consumer must dispute the debt in writing.
         115.   15 U.S.C. § 1692g(a)(5) provides that the written notice must contain a statement
that, upon the consumer's written request within the thirty-day period, the debt collector will
provide the consumer with the name and address of the original creditor, if different from the
current creditor.
         116.   In order to be entitled to obtain the name and address of the original creditor, if
different from the current creditor, the consumer must request such in writing.
         117.   A debt collector has the obligation not just to convey the 15 U.S.C. § 1692g
required disclosures, but also to convey such clearly.
         118.   Even if a debt collector conveys the required information accurately, the debt
collector nonetheless violates the FDCPA if that information is overshadowed or contradicted by
other language in the communication.
         119.   Even if a debt collector conveys the required information accurately, the debt
collector nonetheless violates the FDCPA if that information is overshadowed by other collection
activities during the 30-day validation period following the communication.
         120.   15 U.S.C. § 1692g(b) provides that collection activities and communication during
the 30-day period may not overshadow or be inconsistent with the disclosure of the consumer's
right to dispute the debt or request the name and address of the original creditor.
         121.   A collection activity or communication overshadows or contradicts the validation
notice if it would make the least sophisticated consumer uncertain or confused as to her rights.
         122.   The Letter contains multiple addresses for Defendant.
         123.   The first address, located in the coupon, is: PO Box 1937 Southgate, MI 48195-
0937.
         124.   The second address, located in the coupon, is: PO Box 23369 Waco, TX 76702-
3369.



                                                  10
      Case 6:20-cv-00166-ADA-JCM Document 1 Filed 03/03/20 Page 11 of 17




        125.    The third address, located in the center of the Letter, is: 7524 Bosque Blvd., Suite
L Waco, TX 76712-3772.
        126.    In order to be entitled to obtain verification of the debt or a copy of a judgment
against the consumer pursuant to 15 U.S.C. § 1692g(a)(4), the consumer must dispute the debt in
writing.
        127.    The Letter fails to instruct the consumer to which of the multiple addresses provided
written disputes must be sent.
        128.    As a result of the foregoing, the least sophisticated consumer would likely be
confused as to which of the multiple addresses she should send her written dispute.
        129.    As a result of the foregoing, the least sophisticated consumer would likely be
uncertain as to which of the multiple addresses she should send her written dispute.
        130.    Without clear direction as to where to mail her written dispute, the least
sophisticated consumer would likely not dispute the debt at all.
        131.    Without clear direction as to where to mail her written dispute, the least
sophisticated consumer would likely not dispute the debt at all because she would be frightened of
calling the collection agency where highly trained and aggressive debt collectors answer calls.
        132.    As a result of the foregoing, the Letter would likely discourage the least
sophisticated consumer from exercising her right to dispute the debt.
        133.    In order to be entitled to obtain the name and address of the original creditor
pursuant to 15 U.S.C. § 1692g(a)(5), the consumer must request such in writing.
        134.    The Letter fails to instruct the consumer to which of the multiple addresses provided
requests for the name of the original creditor must be sent.
        135.    As a result of the foregoing, the least sophisticated consumer would likely be
confused as to which of the multiple addresses she should send her request for the name of the
original creditor.
        136.    As a result of the foregoing, the least sophisticated consumer would likely be
uncertain as to which of the multiple addresses she should send her request for the name of the
original creditor.
        137.    Without clear direction as to where to mail her request for the name of the original
creditor, the least sophisticated consumer would likely not request this information at all.




                                                 11
      Case 6:20-cv-00166-ADA-JCM Document 1 Filed 03/03/20 Page 12 of 17




       138.    Without clear direction as to where to mail her request for the name of the original
creditor, the least sophisticated consumer would likely not request this information at all because
she would be frightened of calling the collection agency where highly trained and aggressive debt
collectors answer calls.
       139.    As a result of the foregoing, the Letter would likely discourage the least
sophisticated consumer from exercising her right to request for the name of the original creditor.
       140.    As a result of the foregoing, the multiple addresses would likely make the least
sophisticated consumer confused as to her rights.
       141.    As a result of the foregoing, the multiple addresses would likely make the least
sophisticated consumer uncertain as to her rights.
       142.    Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses overshadow the
disclosure of the consumer's right to dispute the debt provided by 15 U.S.C. § 1692g(a)(3).
       143.    Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses overshadow the
disclosure of the consumer's right to receive verification of the debt or a copy of a judgment against
the consumer provided by 15 U.S.C. § 1692g(a)(4).
       144.    Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses overshadow the
disclosure of the consumer's right to request the name and address of the original creditor provided
by 15 U.S.C. § 1692g(a)(5).
       145.    Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses are inconsistent
with the disclosure of the consumer's right to dispute the alleged Debt provided by 15 U.S.C. §
1692g(a)(3).
       146.    Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses are inconsistent
with the disclosure of the consumer's right to receive verification of the debt or a copy of a
judgment against the consumer provided by 15 U.S.C. § 1692g(a)(4).
       147.    Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses are inconsistent
with the disclosure of the consumer's right to request the name and address of the original creditor
provided by 15 U.S.C. § 1692g(a)(5).
       148.    15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
       149.    15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.



                                                   12
      Case 6:20-cv-00166-ADA-JCM Document 1 Filed 03/03/20 Page 13 of 17




         150.    A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §
1692e.
         151.    A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer, it is open to more than one reasonable interpretation, at least one of which
is inaccurate.
         152.    A    collection    letter   also    violates   15    U.S.C.    §    1692e     if   it
is reasonably susceptible to an inaccurate reading by the least sophisticated consumer.
         153.    The least sophisticated consumer could read the Letter and be reasonably confused
as to which of the multiple addresses provided she must send her written dispute.
         154.    The least sophisticated consumer could read the Letter and be uncertain as to which
of the multiple addresses provided she must send her written dispute.
         155.    The least sophisticated consumer could reasonably interpret the Letter to mean that
she could send her written dispute to any of the multiple addresses provided.
         156.    As a result of the foregoing, the Letter, in the eyes of the least sophisticated
consumer, it is open to more than one reasonable interpretation concerning where the consumer
must send her written dispute, at least one of which is inaccurate.
         157.    As a result of the foregoing, the Letter is reasonably susceptible to an inaccurate
reading by the least sophisticated consumer as to where the consumer must send her written
dispute.
         158.    Because the Letter is open to more than one reasonable interpretation in this regard,
it violates 15 U.S.C. §§ 1692e and 1692e(10).
         159.    The least sophisticated consumer could read the Letter and be reasonably confused
as to which of the multiple addresses provided she must send her request for the name and address
of the original creditor.
         160.    The least sophisticated consumer could read the Letter and be uncertain as to which
of the multiple addresses provided she must send her request for the name and address of the
original creditor.
         161.    The least sophisticated consumer could reasonably interpret the Letter to mean that
she could send her request for the name and address of the original creditor to any of the multiple
addresses provided.



                                                    13
         Case 6:20-cv-00166-ADA-JCM Document 1 Filed 03/03/20 Page 14 of 17




          162.   As a result of the foregoing, the Letter, in the eyes of the least sophisticated
consumer, is open to more than one reasonable interpretation concerning where the consumer must
send her send her request for the name and address of the original creditor.
          163.   As a result of the foregoing, the Letter is reasonably susceptible to an inaccurate
reading by the least sophisticated consumer as to where the consumer must send her request for
the name and address of the original creditor.
          164.   Because the Letter is open to more than one reasonable interpretation in this regard,
it violates 15 U.S.C. §§ 1692e and 1692e(10).
          165.   For all of the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692g(b), 1692e
and 1692e(10) and is liable to Plaintiff therefor.

                                         SIXTH COUNT
                          Violation of 15 U.S.C. §§ 1692e and 1692e(10)
          166.   Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
          167.   15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
          168.   15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
          169.   A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §
1692e.
          170.   A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer it is open to more than one reasonable interpretation, at least one of which
is inaccurate.
          171.   A    collection    letter   also    violates   15    U.S.C.     §    1692e    if,   it
is reasonably susceptible to an inaccurate reading by the least sophisticated consumer.
          172.   The Letter provides multiple addresses for Defendant.
          173.   The first address, located in the coupon, is: PO Box 1937 Southgate, MI 48195-
0937.
          174.   The second address, located in the coupon, is: PO Box 23369 Waco, TX 76702-
3369.




                                                    14
       Case 6:20-cv-00166-ADA-JCM Document 1 Filed 03/03/20 Page 15 of 17




        175.    The third address, located in the center of the Letter, is: 7524 Bosque Blvd., Suite
L Waco, TX 76712-3772.
        176.    The Letter fails to state to which of the above addresses the settlement payment
must be sent by the deadline in order for the consumer to accept the settlement offer.
        177.    Whether a payment would actually settle the debt is, by definition, a material term
of a settlement offer and must be communicated clearly and effectively.
        178.    The least sophisticated consumer reading the Letter would be left to wonder about
a material term of the offer, i.e. where to mail the payment before the deadline.
        179.    The least sophisticated consumer would not know to which of the multiple
addresses the payment should be mailed.
        180.    The least sophisticated consumer would be unsure whether her payment would be
treated as an acceptance of the settlement offer if sent to any or all of the addresses.
        181.    The least sophisticated consumer could send her payment to the wrong address and
still be liable for the balance of the Debt.
        182.    The least sophisticated consumer also may not send her payment for fear that it
would not be treated as an acceptance of the settlement offer if sent to the wrong address.
        183.    Because the Letter is open to more than one reasonable interpretation by the least
sophisticated consumer, it violates 15 U.S.C. §§ 1692e and 1692e(10).
        184.    Because the Letter is reasonably susceptible to an inaccurate reading by the least
sophisticated consumer, it violates 15 U.S.C. §§ 1692e and 1692e(10).
        185.    Because the Letter is open to more than one reasonable interpretation by least
sophisticated consumer it violates 15 U.S.C. §§ 1692e and 1692e(10).
        186.    Because the Letter is reasonably susceptible to an inaccurate reading by the least
sophisticated consumer, it violates 15 U.S.C. §§ 1692e and 1692e(10).
        187.    For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e and 1692e(10)
and is liable to Plaintiff therefor.


                                       CLASS ALLEGATIONS
        188.    Plaintiff brings this action individually and as a class action on behalf of all persons
similarly situated in the State of Texas.
        189.    Plaintiff seeks to certify a class of:



                                                   15
        Case 6:20-cv-00166-ADA-JCM Document 1 Filed 03/03/20 Page 16 of 17




                     All consumers to whom Defendant sent a collection letter substantially
                     and materially similar to the Letter sent to Plaintiff, which letter was
                     sent on or after a date one year prior to the filing of this action to the
                     present.

         190.   This action seeks a finding that Defendant's conduct violates the FDCPA, and asks
that the Court award damages as authorized by 15 U.S.C. § 1692k.
         191.   The Class consists of more than thirty-five persons.
         192.   Plaintiff's claims are typical of the claims of the Class. Common questions of law
or fact raised by this action affect all members of the Class and predominate over any individual
issues. Common relief is therefore sought on behalf of all members of the Class. A class action is
superior to other available methods for the fair and efficient adjudication of this controversy.
         193.   The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent or varying adjudications with respect to the individual members of the
Class, and a risk that any adjudications with respect to individual members of the Class would, as
a practical matter, either be dispositive of the interests of other members of the Class not party to
the adjudication, or substantially impair or impede their ability to protect their interests. Defendant
has acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.
         194.   Plaintiff will fairly and adequately protect and represent the interests of the Class.
The management of the class is not extraordinarily difficult, and the factual and legal issues raised
by this action will not require extended contact with the members of the Class, because Defendant's
conduct was perpetrated on all members of the Class and will be established by common proof.
Moreover, Plaintiff has retained counsel experienced in actions brought under consumer protection
laws.


                                          JURY DEMAND
         195.   Plaintiff hereby demands a trial of this action by jury.


                                      PRAYER FOR RELIEF
         WHEREFORE Plaintiff respectfully requests judgment be entered:
                    a. Certifying this action as a class action; and

                    b. Appointing Plaintiff as Class Representative and Plaintiff's attorneys as
                    Class Counsel;


                                                  16
    Case 6:20-cv-00166-ADA-JCM Document 1 Filed 03/03/20 Page 17 of 17




               c. Finding Defendant's actions violate the FDCPA; and

               d. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

               e. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

               f. Granting Plaintiff's costs; all together with

               g. Such other relief that the Court determines is just and proper.

DATED: March 3, 2020
                                          BARSHAY SANDERS, PLLC

                                          By: _/s/ Craig B. Sanders
                                          Craig B. Sanders, Esquire
                                          100 Garden City Plaza, Suite 500
                                          Garden City, New York 11530
                                          Tel: (516) 203-7600
                                          Fax: (516) 706-5055
                                          csanders@barshaysanders.com
                                          Attorneys for Plaintiff
                                          Our File No.: 118560




                                            17
